DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-13 are elected for examination.
	Other claims are withdrawn from further consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1 & 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hidaka (US 6,781,874).
	Claim 1, Hidaka (see Fig. 3 or 5) clearly shows a MRAM memory device having a first conductor (or WWL line) extending along a first direction (see row direction), a second conductor (or BL line) extending along a second direction (see column direction), a first layer stack (see MTJ stack 101-103) provided between said first & second conductors (WL & BL), wherein said MTJ stack has 4 layers (101-103), each layer also has a same rectangular shape appearing along surface of said MTJ stack.
[AltContent: textbox (This side/line (along EA) intersects with both WWL & BL directions)]	Additionally, Fig. 44-45 below shows another embodiment wherein the MTJ stack has a rectangular shape 100(VL), forming at an angle with both conductor WWL, such that at least one of its side (along the arrow side EA for example) also intersecting with the first direction (WWL or horizontal) or the second direction (BL, see HA arrow side). See illustration below:
[AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    382
    510
    media_image1.png
    Greyscale

	Claim 13, Fig. 2-3 shows each MTJ layer stack further coupled in series with its own switching transistor (ATR) as claimed.

3.	Claims 1 & 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng et al (US 7,349,234).
	Claim 1, Peng (see Fig. 4) clearly shows a MRAM memory device having a first conductor 40 (see WL1 line) extending along a first direction (or row direction), a second conductor (see BL line) extending along a second direction (column direction), a first layer stack 20 (see MTJ stack 50 in Fig. 2 as example) provided between said first & second conductors (WL & BL), wherein said MTJ stack has 4 layers (52-58),  each layer also has a same rectangular shape appearing along surface of said MTJ stack. For example, col. 4 (lines 11-15) stated that “...  in the embodiment shown in FIG. 5, the MR stacks 70-77 are elliptical in shape. In alternate embodiments, the MR stacks 70-77 can have other shapes (e.g., rectangular, oval, or square). In a preferred embodiment, the MR stacks 70-77 each comprise an MTJ structure 50 as shown in FIG. 2. In alternate embodiments, the MR stacks 70-77 can comprise other types of magnetoresistive structures, for example a GMR structure etc.”, thus suggests each MTK stack can have many other shapes as possible design choices too.
[AltContent: rect][AltContent: connector]Additionally, Fig.8- 9 below shows another embodiment wherein the MTJ stack (see 70 oval as example) could be formed as a rectangular shape (see above discussion), with its horizontal side forming at an angle with both conductors carrying current I3
[AltContent: textbox (This side/line (B5 arrow) intersects with both I3 & I2 arrow directions)]and current I2 as shown below. See illustration below: 
[AltContent: ]
    PNG
    media_image2.png
    435
    461
    media_image2.png
    Greyscale

	Claim 13, Fig. 1 shows each MTJ layer stack further coupled in series with its own switching transistor (30 or 31) as claimed.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koch et al (US 6,005,800).
	Koch et al (Fig. 1A-1B) clearly shows a MRAM memory array, each cell having a first conductor 1 extending along a first direction (X direction), a second conductor 4 extending along a second direction (Y direction), a first layer stack 9 (Fig. 1B) provided between said first & second conductors, wherein said MTJ stack has multiple layers (12-25),  each layer also has a same rectangular shape appearing along surface of said MTJ stack. Additionally, Fig. 6  & Figs. 10-12E also shows each layer stack can have other possible shapes such as parallelogram A or B as shown. 
[AltContent: textbox (This side/line intersects with both 85 & 81 current/conductor directions)]Additionally, Fig. 10 below shows another embodiment wherein the MTJ stack (at either A or B location) could be formed as a rectangular shape (see above discussion), with its horizontal side forming at an angle with both conductors carrying current I3 and current I2 as shown below. See illustration below: 
[AltContent: ]
[AltContent: connector]
[AltContent: rect]
    PNG
    media_image3.png
    402
    630
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over at least one of three references already discussed above (Hidaka, Peng or Koch et al), as applied to at least claim 1 above, and further in view of Wan et al (US 2020/0411589).
	Claims 2-5, each claim further adds the usage of one or more additional conductor & magnetic layers (i.e., second & third layer stacks) to the structure of claim 1, for forming them above each other so to form a three-dimensional or vertical memory array structure, which are not clearly disclosed by the three primary references above since they only discloses one layer of magnetic cell stack with their two conductor layers.
	Wan et al (Fig. 2A & 5N3), however, discloses a 3D magnetic cell array arrangement including following recited features:
	Fig. 2A shows first conductors (216), second conductors (220), and third conductors (218) in alignment with such first conductors (216) in row direction. Also, first layer stacks (222), see magnetoresistive or MTJ structure in Fig. 2B also, are formed between 1st & 2nd conductors (216 & 220), a second layer stack (222) are formed between 2nd & 3rd conductors (220 & 218), and Fig. 5N3 further shows more BL layers being stacked upon each other (with more MTJ layer stacks disposed in between each layer in similar upward fashion as possible. Also, each magnetic layer stack could have its rectangular shape with their respective sides being aligned (or parallel) with each other stacks as possible. A skilled person could also realize the prior art benefits of such 3D stacking design is to save space, time and reduce manufacturing costs for many reasons well-known in this art.
	Thus, it would have been obvious to a skilled person in this art to recognize the similar stacking arrangement to formed at least one or more staking layers with one or more conductor layers (suggested by Wan et al) into the similar 3D structures of either Hidaka, Peng or Kock et al references so that their space efficiency and/or chip density can be realized with no complexity nor hindsight constructions since all these references disclose similar magnetic memory structures.

    PNG
    media_image4.png
    421
    706
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    657
    829
    media_image5.png
    Greyscale


6.	Claims 6-12 are objected as being dependent upon rejected claims above but they tentative contain allowable subject matter over prior arts of record for other detail claimed features not clearly suggested or nor seen elsewhere at this time.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827